Citation Nr: 9925157	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for meniscectomy and 
excision of multiple cysts.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
left meniscectomy and excision of multiple cysts and 
degenerative joint disease of both the right and left knee.

The veteran, his spouse, and his representative appeared 
before a hearing officer at a hearing at the RO in June 1997.  
The veteran had requested and was scheduled for a 
videoconference hearing before a Member of the Board, but he 
canceled his videoconference hearing in June 1999.

At his June 1997 hearing, the veteran stated that he was 
withdrawing the issue of service connection for degenerative 
joint disease of the right knee.  Therefore, it is not before 
the Board for adjudication.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  There is competent evidence in the record, which includes 
service medical records and the veteran's testimony, which 
clearly and unmistakably shows that a left knee cyst 
preexisted his 1941 active service.

2.  There is competent evidence of aggravation of the 
veteran's left knee disorder, resulting in a meniscectomy and 
excision of multiple cysts of the left knee during service.


CONCLUSIONS OF LAW

1.  A left knee disorder clearly and unmistakably preexisted 
active service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1132 (West 1991).

2.  The veteran's left knee disorder, resulting in a 
meniscectomy and excision of multiple cysts, was aggravated 
by service.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his left knee cyst was aggravated 
by his active service from October 1941 to December 1945, 
requiring him to undergo a left lateral meniscectomy and 
excision of multiple cysts during service. 

The veteran has not claimed that his left knee meniscectomy 
and excision of multiple cysts was incurred as a result of a 
combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The veteran commenced service prior to World War II.  
Therefore, the presumption of soundness contained at 38 
U.S.C.A. § 1111 is not applicable.  Rather, the standard is 
contained at 38 U.S.C.A. § 1132.

For the purposes of section 1131 of this 
title, every person employed in the 
active military, naval, or air service 
for six months or more shall be taken to 
have been in sound condition when 
examined, accepted and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance and 
enrollment, or where evidence or medical 
judgment is such as to warrant a finding 
that the disease or injury existed before 
acceptance and enrollment.  

The controlling regulation, 38 C.F.R. § 3.306(c) provides:

For peacetime service prior to December 
7, 1941, the specific finding requirement 
that an increase in disability is due to 
the natural progress of the condition 
will be met when the available evidence 
of a nature generally acceptable as 
competent shows that the increase in 
severity of a disease or injury or 
acceleration in progress was that 
normally to be expected by reason of the 
inherent character of the condition, 
aside from any extraneous or contributing 
cause or influence peculiar to military 
service.  Consideration will be given to 
the circumstances, conditions, and 
hardships of service. 

At his October 1941 induction examination, evaluation of the 
musculoskeletal system was normal.  Thus, no defect of the 
veteran's left knee was noted.  Therefore, as there was no 
indication of any defects when he entered active duty, the 
veteran is entitled to a presumption of soundness.

Service medical records reveal that the veteran was 
hospitalized in February 1942, for chronic moderate 
osteochondroma of the left lateral tibial condyle, cause 
undetermined.  It was noted that the present condition may 
have had its onset in 1938 when the veteran sprained his left 
knee.  It was further noted that the veteran began to 
experience pain and develop a small mass in his left knee in 
1939.  The examiner noted that much marching and standing 
produced an aggravation of the pain in the left knee.  A 
notation in the March 1942 hospitalization report indicates 
that as the left knee pain was not incapacitating in civilian 
life but that the condition existed prior to service, the 
veteran should be placed on limited duty.   In a March 1942 
hospitalization, it was noted that the disorder existed prior 
to induction.  In March 1942, a Medical Disposition Board 
determined that the veteran was physically incapacitated for 
full military duty due to his pre-existing left knee 
disorder, but was qualified for limited service.  

In a July 1942 clinical record, it was noted that the veteran 
was hospitalized for tender and painful mass of the left 
knee.  The veteran underwent a removal of cyst and lateral 
meniscus in June 1942.  The final diagnosis was traumatic 
cyst of the left lateral meniscus, cause undetermined.  It 
was further noted that this disorder did not occur in the 
line of duty, but existed prior to induction.  An April 1943 
report indicates that the veteran duty status was 
reclassified to limited service following his treatment for a 
left knee disorder. A December 1945 separation examination 
indicated that an excision of a cyst of the left knee was 
performed in July 1942 and that this disorder was incurred in 
military service.  It was further noted that the disorder was 
incurred in the line of duty. 

At his June 1997 hearing, the veteran testified that prior to 
his entrance on active duty, he had a problem with his left 
knee.  He testified that a private physician wrote a letter 
to the induction board indicating that the veteran had a cyst 
in his left knee.

The Board finds that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994), and thus, can report that he had a left knee pain 
prior to 1941.  The findings as reported in the veteran's 
1942 hospitalization reports during service and the veteran's 
testimony are competent evidence that the veteran's left knee 
disorder clearly and unmistakably preexisted service.  The 
Court has clearly established that the veteran's own 
admissions of a preservice history will constitute clear and 
unmistakable evidence.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In addition, the vast majority of the service 
medical records, after noting the veteran's history, 
concluded that the disorder preexisted service.  The Board 
finds that the presumption of soundness under the provisions 
of 38 U.S.C.A. § 1132 has been rebutted.

The March and July 1942 hospitalization reports during 
service determined that the veteran's left knee disorder, 
variously diagnosed as osteochondroma of the left lateral 
tibial condyle, bursitis of the left knee, and traumatic cyst 
of the left lateral meniscus had existed prior to service, 
but made no finding as to whether the left knee disorder was 
aggravated during service.  However, the February 1942 
hospital record contains a notation by the examiner that much 
marching and standing produced an aggravation of the pain in 
the left knee.  At the veteran's December 1945 separation 
examination, the examiner determined that the veteran's 1942 
excision of a cyst of the left knee was incurred in military 
service and occurred in the line of duty. 

At his June 1997 hearing, the veteran testified that basic 
training aggravated his left knee disorder.  The Board notes 
that the evidence shows that although the veteran entered 
active service in October 1941, he did not seek treatment for 
a left knee disorder until February 1942, almost 4 months 
later.  

Based on the above-described evidence, the Board finds that 
the preponderance of the evidence establishes aggravation.  
See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.306(c).  Specifically, 
although the service medical records indicate that the 
veteran's left knee disorder existed prior to induction, the 
records did not provide a clear opinion as to whether the 
disorder was aggravated by service or whether the 
symptomatology was due to the natural progression of the 
disease.  Moreover, the veteran's duty was reclassified to 
limited duty following the treatment for his left knee 
disorder.  In addition, the determination of the December 
1945 separation examination that the left knee disorder was 
incurred in military service along with the evidence that the 
left knee was determined to be aggravated by marching and 
standing, and the March 1942 notation that the left knee pain 
was not incapacitating in civilian life support the finding 
that the veteran's left knee disorder was aggravated during 
service.  Therefore, the Board concludes that the service 
connection has been established for meniscectomy and excision 
of multiple cysts of the left knee. 


ORDER

Service connection for a meniscectomy and excision of 
multiple cysts of the left knee is granted. 


REMAND

The Board notes that the veteran has also claimed service 
connection for degenerative joint disease of the left knee.  
The Board observes that the veteran underwent a total left 
knee replacement due to degenerative joint disease of the 
left knee at the Bay Pines VA facility in May 1997.  At his 
June 1997 hearing, the veteran testified that he was 
scheduled for a follow-up examination in June 1997.  The 
complete medical records of the May 1997 left knee surgery 
and subsequent follow-up appointments are not of record.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain relevant copies 
of VA clinical documentation pertaining 
to veteran's surgery in May 1997 along 
with subsequent treatment records and 
associate them with the claims folder. 

2.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well grounded claim for service 
connection for degenerative joint disease 
of the left knee.  Such documentation 
should consist of competent evidence 
linking the veteran's degenerative joint 
disease to service.  The Board reserves 
the right to deny the instant claim as 
not well grounded if the veteran does not 
meet the threshold evidentiary 
requirement.  

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

